Citation Nr: 1224517	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1953 to October 1955.

By a June 2002 rating decision, the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for bilateral hearing loss and for tinnitus.  The Veteran failed to perfect an appeal of this RO rating decision, and it became final.  Received from the Veteran in February 2008 was a request to reopen the claims for service connection for bilateral hearing loss and for tinnitus. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the above RO which found that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Subsequently, by March 2009 rating decision, the RO confirmed and continued the previous denial of service connection for bilateral hearing loss and for tinnitus.  

With regard to the claims that new and material evidence has been received to reopen claims for service connection for bilateral hearing loss and for tinnitus, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Also, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claims.  McGinnis v. Brown, 4 Vet. App. 239   (1993).

The record shows that the Veteran's claims were previously denied in a June 2002 rating decision.  Although he disagreed with that decision and was issued a statement of the case in October 2002, he did not perfect an appeal.  Consequently, new and material evidence is required to reopen the claim.  After reviewing the evidence on file, which includes favorable medical opinion evidence, the Board has determined that the threshold criteria of 38 U.S.C.A. § 5108 (West 2002) clearly are met, and that the claims are reopened.  For this reason, the decision below will address the claims on a de novo basis.

In June 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record showing that the Veteran's bilateral hearing loss is related to his active service.

2. With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record showing that the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2. Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 , 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims.  The Board notes in passing that the Veteran was advised as to how VA assigns the initial rating and effective date for a successful claim in a February 2008 correspondence.

II. Factual Background and Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service, resulting from his duties as a high speed radio operator, which required him to wear headphones, with a loud radio signal coming through, for 10 to 12 hours a day.  He contends that he has had hearing loss and ringing in his ears since he was in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, review of the audiometric testing conducted at the time of the February 2009 VA audiological evaluation, as well as prior audiological evaluations, revealed that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to noise exposure, the Veteran reported he was exposed to excessive radio noise - including static and interference - through headphones, which he wore from 10 to 12 hours a day, as a high speed radio operator in service.  He indicated that his hearing loss and tinnitus started right after this noise exposure in service.  The Board notes that the Veteran is capable of providing his history of exposure to excessive noise in service, and the Board, noting his service, accepts his account and finds that his noise exposure is consistent with the types, places and circumstances of his service. 

For service connection to be warranted, the remaining element to be satisfied is evidence that links the current disabilities of bilateral hearing loss and tinnitus, to the conceded excessive noise exposure.  In that regard, the claims file contains conflicting medical opinions - including two VA examination reports in which the examiner provided opinions against the Veteran's claims, and a private medical opinion which supports the Veteran's claims.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

On VA examination in August 2002, the examiner was "disinclined to believe" that the Veteran's hearing loss and/or tinnitus had anything to do with military service, and was "inclined to state" that the Veteran's hearing loss was typical of his age group, and, therefore, not service-connected. 

In a letter dated in August 2008, Dr. Rhodes, a private otolaryngologist who examined the Veteran and reviewed his audiograms, noted that the Veteran was an international Morse code decoder during the Korean War.  Dr. Rhodes opined that the Veteran "listening to international Morse code over protracted periods of time, several months or more, would contribute to [his] hearing loss and be the primary cause of his degree of hearing loss that he has today".  

On the VA examination in February 2009, the examiner opined that it was less likely than not that the Veteran's current hearing loss and reported tinnitus were due to military job noise, but rather, were as likely as not related to medical conditions, aging, or other causes.  The examiner indicated, as reasons for the opinion, that the Veteran's discharge examination showed he passed audiologic testing, bilaterally, at that time; that there was no hearing loss diagnosed within one year of discharge; that there were no notes of complaints of hearing loss or tinnitus during service; that the Veteran had medical conditions of diabetes and hypertension; that the Veteran's configuration of hearing loss was not indicative of noise-induced hearing loss, but rather presbycusic in nature; and that, as noted in the literature, there was no significant further progression of hearing loss as a result of the noise exposure.  

In reviewing the opinion provided by Dr. Rhodes in 2008, and the VA examiner's opinion from 2009, the Board finds that each opinion included a review of the pertinent evidence of record - to include the Veteran's statements and the medical evidence - and both opinions provided at least some supporting rationale for their opinions.  Thus, the Board finds minimal to no bases for favoring one opinion over the other.  When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After reviewing the entire record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has bilateral hearing loss that is attributable to service.  As noted above, there are medical opinions for and against his claim and under such circumstances, he is to be given the benefit of the doubt.  Thus, the Board finds that the Veteran was exposed to noise in service and that as a result he developed bilateral hearing loss.  Accordingly, service connection for bilateral hearing loss is warranted.

With regard to tinnitus, the Board finds that after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Veteran's current tinnitus cannot be reasonably disassociated from his in-service noise exposure.  Although the VA examiner opined that the etiology of the Veteran's tinnitus was not related to service, the Board notes that the rationale for the opinion is basically that there was no report of tinnitus in service.  Thus, the examiner essentially disregarded the Veteran's reported history of onset in service and continuity of tinnitus symptomatology since service, and the Board finds that this inadequacy in the medical opinion lessens its probative value.  As for the private medical statements from Dr. Rhodes, the Board notes that it did not provide any actual medical nexus opinion with regard to his tinnitus.  Thus, Dr. Rhodes's opinion is not probative to the issue of whether a nexus relationship exists between the Veteran's tinnitus and noise exposure in service.  Consequently, the Board finds that neither of the medical opinions provided, regarding tinnitus, are more probative or persuasive than the other.  Nor can the Board find any reason to consider the Veteran's report of an onset in service and a continuity of symptomatology since service to be not credible.  The Board finds, therefore, that the evidence is at least in equipoise that the Veteran's tinnitus is related to his in-service noise exposure. 

Accordingly, affording the benefit of the doubt, service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, supra.



(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


